Case 8:18-cr-00162-PWG Document 45-1 Filed 06/11/19 Page 1of5

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

From at least January 2016 until in or about October 2017, SPENCER EUGENE
STECKMAN (“STECKMAN”) was a resident of Silver Spring, Maryland. In or about
November 2017, STECKMAN moved to the vicinity of Yokosuka, Japan, to work for the Armed
Forces.

Production Victim 1 (referenced in Count One charging Production of Child Pornograph

Between on or about August 17, 2017, and September 22, 2017, STECKMAN, then
located in Maryland, engaged in a series of interstate communications through his cellular phone,
to persuade Victim 1—a thirteen-year-old boy—to take, and to send to STECKMAN, visual
depictions of Victim 1 engaged in sexually explicit conduct.

Among the text messages sent by STECKMAN to Victim 1 during this time period were
‘photographs of a naked male, aged approximately in his late teens to early twenties, exposing his
penis and/or scrotum while posed in a recliner. STECKMAN told Victim 1 that the photographs
were of STECKMAN and to “Do pics like that” in order to obtain money and/or PlayStation
redemption codes that would allow Victim 1 to purchase games. Victim | responded that he would
do so once he was “done wit [sic] homework.” Victim 1 subsequently sent five sexually explicit
photographs of himself to STECKMAN, and STECKMAN sent Victim 1 a PlayStation
redemption code.

Production Victim 2 (referenced in Counts Two and Three charging Transportation and

Possession of Child Pornograph

Between at least on or about September 24, 2017, and December 4, 2017, STECKMAN
engaged in a series of interstate communications through his cellular phone, to persuade Victim
2—a thirteen-year-old boy—to take, and to send to STECKMAN, visual depictions of Victim 2
engaged in sexually explicit conduct.

For example, in WhatsApp chat messages on or about November 6, 2017, STECKMAN
told Victim 2 that STECKMAN would provide Victim 2 an iPhone X in exchange for Victim 2
taking and sending a sexually explicit video, including of Victim 2 using a dildo. WhatsApp is an
Internet-based chat application. STECKMAN stated, “Keep it cumming and I’ll keep it
coming...The last vid where you came. That guaranteed your phone bro.” STECKMAN, then

Rev. August 2018

 

 
Case 8:18-cr-00162-PWG Document 45-1 Filed 06/11/19 Page 2 of 5

residing and located in Maryland, also informed Victim 2 that STECKMAN would be leaving for
Japan later that week.

On or about November 10, 2017, STECKMAN traveled from his residence in Maryland
to Japan for employment with the Armed Forces as a Regional Food and Beverage Program
Analyst, Status of Forces Agreement member, and non-appropriated funds employee with
Commander Navy Region Japan. While STECKMAN was present and residing in Japan, and
neither a national of nor ordinarily resident in Japan, STECKMAN synced sexually explicit videos
of Victim 2 from STECKMAN’s iPhone to STECKMAN’s Apple iCloud account, utilizing IP
address 124.40.49.134 on or about November 12, 2017. The videos included Victim 2 penetrating
a flesh-colored latex sex toy with his erect penis.

Among the other sexually explicit images and videos that Victim 2 produced of himself for
STECKMAN, and sent to STECKMAN, were depictions of Victim 2 naked, exposing his bare
penis, and putting an object in his anus; of a dildo in Victim 2’s mouth; and of Victim 2 touching
and/or masturbating his penis. These images and videos were found on STECKMAN’s Silver
Apple iMac Pro, Model A1418, Serial Number C02V6262J1G5, pursuant to a federal search
warrant for STECKMAN’s electronic devices that were seized pursuant to a Command
Authorization for Search and Seizure in Japan on or about March 27, 2018.

STECKMAN also sent an image of Victim 2 engaged in sexually explicit conduct to
Victim 1.

Production Victim 3

Between on or about November 30, 2016, and December 21, 2017, STECKMAN engaged
in a series of interstate communications through his cellular phone, to persuade Victim 3—a
fourteen- to fifteen-year-old boy—to take, and to send to STECKMAN, visual depictions of
Victim 3 engaged in sexually explicit conduct.

For example, in Kik chat messages on or about December 5, 2016, STECKMAN asked
Victim 3 to send him a sexually explicit video of Victim 3 in exchange for payment of “350”
through Google Wallet. Kik is an Internet-based chat application. Victim 3 agreed to produce a
sexually explicit video of himself stripping, showing his anus, and ejaculating. On or about
December 7, 2016, Victim 3 sent STECKMAN two videos of Victim 3 stripping naked and
masturbating in a bathtub.

STECKMAN also sent images of Victim 3 engaged in sexually explicit conduct to another
user of the WhatsApp message service and the Kik message service, on or about June 13, 2017,
and October 22, 2017, respectively.

Production Victim 4

Between on or about October 2, 2017, and November 1, 2017, STECKMAN engaged in
a series of interstate communications through his cellular phone, to persuade Victim 4—a twelve-

Rev. August 2018

 

 
Case 8:18-cr-00162-PWG Document 45-1 Filed 06/11/19 Page 3 of 5

year-old boy—to take, and to send to STECKMAN, visual depictions of Victim 4 engaged in
sexually explicit conduct.

For example, in iMessage chat messages on or about October 2, 2017, STECKMAN
requested three sexually explicit videos of Victim 4 in exchange for a $60 PlayStation redemption
code. iMessage is an Internet-based chat application associated with Apple devices.
STECKMAN told Victim 4, “Your [sic] in 7th grade. If you were in a younger grade prolly [sic]
make more money.” Victim 4 then sent STECKMAN three sexually explicit videos of himself
naked in a bathtub with his bare penis exposed.

STECKMAN also sent images of Victim 4 engaged in sexually explicit conduct to other
users of the Kik message service, on or about October 2, 2017, and October 22, 2017.

Production Victim 5

Between on or about April 29, 2017, and July 28, 2017, STECKMAN engaged in a series
of interstate communications through his cellular phone, to persuade Victim 5—a twelve-year-old
boy—to take, and to send to STECKMAN, visual depictions of Victim 5 engaged in sexually
explicit conduct.

STECKMAN provided PlayStation redemption codes to Victim 5 in exchange for the
sexually explicit images.

Production Victim 6

' Between on or about March 30, 2017, and May 18, 2017, STECKMAN engaged in a series
of interstate communications through his cellular phone, to persuade Victim 6—a thirteen-year-
old boy—to take, and to send to STECKMAN, visual depictions of Victim 6 engaged in sexually
explicit conduct.

For example, in text messages on or about March 31, 2017, STECKMAN requested a
video of Victim 6 stripping naked in exchange for a $50 payment. STECKMAN later sent Victim
6 a message stating, “The vid is all black. Its [sic] not showing anything.” Victim 6 subsequently
sent STECKMAN a sexually explicit video and sexually explicit images of himself.

Production Victim 7

Between on or about December 17, 2017, and January 12, 2018, STECKMAN engaged in
a series of interstate and foreign communications through his cellular phone, to persuade Victim

Rev. August 2018

 

 
Case 8:18-cr-00162-PWG Document 45-1 Filed 06/11/19 Page 4of5

7—a fourteen-year-old boy—to take, and to send to STECKMAN, visual depictions of Victim 7
engaged in sexually explicit conduct.

Victim 7 sent STECKMAN a video depicting Victim 7 masturbating. At the time,
STECKMAN was residing in Japan in connection with his employment with the Armed Forces,
and Victim 7 was in the United States.

Production Victim 8

Between on or about September 29, 2017, and December 29, 2017, STECKMAN engaged
in a series of interstate and foreign communications through his cellular phone, to persuade Victim
8—a seventeen-year-old boy—to take, and to send to STECKMAN, visual depictions of Victim
8 engaged in sexually explicit conduct.

Victim 8 sent STECKMAN sexually explicit images of himself.
Production Victim 9

Between on or about June 6, 2017, and June 8, 2017, STECKMAN engaged in a series of
interstate communications through his cellular phone, to persuade Victim 9-—a twelve-year-old
boy—to take, and to send to STECKMAN, visual depictions of Victim 9 engaged in sexually
explicit conduct.

STECKMAN provided Victim 9 with money and requested sexually explicit images in
return. Victim 9 produced and sent such images to STECKMAN.

STECKMAN also sent an image of Victim 9 engaged in sexually explicit conduct to
another user of the WhatsApp message service, on or about June 29, 2017.

Production Victim 10

In or around 2008-2010, STECKMAN persuaded Victim 10—a sixteen- to seventeen-
year-old boy—-to take, and to send to STECKMAN, visual depictions of Victim 10 engaged in
sexually explicit conduct, through a series of interstate communications.

In exchange for images and videos of Victim 10 engaging in sexually explicit RR
STECKMAN paid Victim 10 approximately $100 to $300 through-Google- Wallet, PF oe

STECKMAN also paid Victim 10 cash and provided Victim 10 with marijuana in
exchange for Victim 10’s engaging in oral and anal sex with STECKMAN. STECKMAN was

residing in San Diego, California, at the time.

Rev. August 2018

 

 
Case 8:18-cr-00162-PWG Document 45-1 Filed 06/11/19 Page 5of5

Additional Relevant Conduct

STECKMAN’s Internet browsing history between approximately December 29, 2014, and
April 5, 2017, included visits to sites for “Child Prostitution —- Cambodia” and “Child Prostitution
in Southeast Asia.” STECKMAN’s Internet browsing history between approximately November
20, 2017, and December 22, 2017, included searches for “cambodia boy sex.” “boy escorts japan,”
and “yokohama kids escorts.”

STECKMAN also discussed sexually abusing children in Southeast Asia, including
Cambodia, in a serics of interstate communications through his cellular phone. For example, on
or around June 10, 2017, STECKMAN sent text messages to another individual telling the other
individual where the individual could go in Cambodia for sex with children. STECKMAN also
stated, “So the guy I was dating. Wanna see a vid of him roleplaying as the Cambodian kid we
raped together on vacation?” On or about June 13, 2017, STECKMAN received a WhatsApp
chat message from another user saying that the other user would have sex with a six year old, to
which STECKMAN responded, “That’s so hot Brian... . U should go to Cambodia with me.”
On or about January 8, 2017, STECKMAN sent an iMessage chat to another user stating, “Perhaps
I can work it out so we can visit a Vietnam or Cambodia orphanage.”

STECKMAN traveled to Cambodia, among other foreign countries.

SO STIPULATED:
Ae

(loser R. Baldwin v
ASSIS ant United States Attorney

Jessica L. Urban
Trial Attorney
Child Exploitation & Obscenity Section

Cae ©. SFR

Speer Eugene Steckman
Séfendant

AOn9 Comal

Johy Chamble, Esq.
-ounsel for Defendant

  

Rev. August 2018

 

 
